Case 2:19-cr-00149-JDL Document 156 Filed 01/15/21 Page 1 of 3                       PageID #: 769




                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE


UNITED STATES OF AMERICA                       )
                                               )
                v.                             )       No. 2:19-CR-00149-JDL
                                               )
NATHANIEL RIVERA                               )
                                               )

               DEFENDANT RIVERA’S REQUEST TO REVOKE REQUEST
                      FOR VIDEO SENTENCING HEARING

        NOW COMES the Defendant, Nathaniel Rivera, by and through undersigned counsel,

Amy L. Fairfield, and hereby asks the Court to revoke Defendant’s request to be sentenced via

video sentencing hearing as allowed by provisions of the CARES Act.

With the Consent of the Defendant, The CARES Act Allows Sentencing by Video

        Indeed, Mr. Rivera asked this Court to schedule his matter for Sentencing via video.

However, new information has recently been made available to counsel necessitating further

discussion and analysis regarding how Mr. Rivera should proceed. The CARES Act allows video

sentencing with a defendant’s consent and after a judge makes specific findings that there exist

specific facts in a particular case that, if delayed, would potentially cause serious harm to the

interests of justice.

        Mr. Rivera wishes to rescind his consent to proceed to sentencing by video at this time in

order that he may fully understand all of the information to be made available to him through his

counsel.




                                                   1
Case 2:19-cr-00149-JDL Document 156 Filed 01/15/21 Page 2 of 3                   PageID #: 770




Conclusion

       Mr. Rivera respectfully requests that his matter currently scheduled for a Sentencing

Hearing next Tuesday, January 19, 2021 at 2:00 p.m. be cancelled and scheduled at a time in the

future when he is able to appear in person.


Dated: January 15, 2021                             /s/ Amy L. Fairfield
                                                    Amy L. Fairfield
                                                    Maine Bar Reg. No. 009598
                                                    Attorney for Nathaniel Rivera
                                                    Fairfield & Associates, P.A.
                                                    10 Stoney Brook Lane
                                                    Lyman, ME 04002
                                                    (207) 985-9465
                                                    amy@fairfieldandassociates.com




                                               2
Case 2:19-cr-00149-JDL Document 156 Filed 01/15/21 Page 3 of 3            PageID #: 771




                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE



                             CERTIFICATE OF SERVICE

       I hereby certify that on January 15, 2021, I filed the foregoing Request to Revoke
Request for Video Sentencing Hearing using the Court’s CM/ECF system, which will cause a
copy of the motion to be sent to all counsel of record.


                                               /s/ Amy L. Fairfield
                                               Attorney for Nathaniel Rivera




                                           3
